                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

  UNITED STATES OF AMERICA                       )
                                                 )        Case No. 4:18-cr-10
  v.                                             )
                                                 )        Dist. Judge Travis R. McDonough
  KELLY RAE EDWARDS                              )
                                                 )        Mag. Judge Christopher H. Steger


                                              ORDER


        U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation [Doc.

 34], recommending that the Court: (1) accept Defendant’s guilty plea to Count One of the one

 count Superseding Information; (2) adjudicate Defendant guilty of knowingly possessing a

 firearm which had been shipped in interstate commerce, while having reasonable cause to

 believe the firearm was stolen, in violation of 18 U.S.C. § 922(j); and (3) order that Defendant

 remain in custody pending further order of this Court.

        Neither party filed a timely objection to the report and recommendation. After reviewing

 the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

 Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

 recommendation [Doc. 34] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

        1. Defendant’s plea of guilty to Count One of the one count Superseding Information is

            ACCEPTED;

        2. Defendant is hereby ADJUDGED guilty of knowingly possessing a firearm which

            had been shipped in interstate commerce, while having reasonable cause to believe

            the firearm was stolen, in violation of 18 U.S.C. § 922(j);




Case 4:18-cr-00010-TRM-CHS Document 36 Filed 07/20/20 Page 1 of 2 PageID #: 104
       3. Defendant's sentencing hearing shall take place on October 30, 2020, at 9:00 a.m.

          before the undersigned United States District Judge; and

       4. Defendant SHALL REMAIN in custody pending further order of this Court.

    SO ORDERED.


                                           /s/Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                     2
Case 4:18-cr-00010-TRM-CHS Document 36 Filed 07/20/20 Page 2 of 2 PageID #: 105
